NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                        2006-3264

                                   KANAL V. GASTON,

                                                                   Petitioner,

                                            v.

                         MERIT SYSTEMS PROTECTION BOARD,

                                                                 Respondent.



                               _______________________

                              DECIDED: December 22, 2006
                               _______________________


Before NEWMAN, LINN, and MOORE, Circuit Judges.

PER CURIAM.

          Kanal V. Gaston (“Gaston”) appeals the final decision of the Merit Systems

Protection Board (“Board”), Gaston v. United States Postal Serv., NY3443060036-I-1

(Feb. 28, 2006), concluding that it does not have jurisdiction over Gaston’s appeal. We

affirm.

                                     BACKGROUND

          Gaston was an employee of the United States Postal Service (“Postal Service”),

Office of Inspector General (“OIG”). Gaston filed an appeal to the Board alleging that

the Postal Service OIG engaged in prohibited personnel practices as a result of his

whistleblowing activity under the Whistleblower’s Protection Act (“WPA”), 5 U.S.C. §
1221 (2000).     Ultimately, the Administrative Law Judge (“AJ”) dismissed Gaston’s

appeal for lack of jurisdiction.      See Gaston v. United States Postal Serv.,

NY3443060036-I-1 (Feb. 28, 2006). Gaston timely appealed the Board’s dismissal to

this court.

                                     DISCUSSION

        The scope of our review of the Board’s decisions is limited by statute. See 5

U.S.C. § 7703(c). We must affirm the Board’s decision unless it was: “(1) arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law; (2) obtained

without procedures required by law, rule, or regulation having been followed; or (3)

unsupported by substantial evidence.” Id.

        The Board’s jurisdiction is limited to those areas specifically provided for by

statute, rule or regulation and we review its jurisdictional conclusions de novo. See

Saunders v. Merit Sys. Protection Bd., 757 F.2d 1288, 1290 (Fed. Cir. 1985); Harding v.

Dept. of Veterans Affairs, 448 F.3d 1373, 1375 (Fed. Cir. 2006). We are, however,

“bound by the AJ’s factual determinations unless those findings are not supported by

substantial evidence.” Bolton v. Merit Sys. Protection Bd., 154 F.3d 1313 (Fed. Cir.

1998). The petitioner bears the burden of establishing the Board’s jurisdiction by a

preponderance of the evidence. See 5 C.F.R. § 1201.56(a)(2)(i); Harding, 448 F.3d at

1375.

I.      The Board Lacked Jurisdiction Over Gaston’s IRA under the WPA

        We have held that employees of the Postal Service cannot appeal alleged

prohibited personnel practices under 5 U.S.C. § 2302 directly to the Board under the




2006-3264                                   2
individual right of action (“IRA”) appeals provided for by the WPA. See Booker v. Merit

Sys. Protection Bd., 982 F.2d 517, 519 (Fed. Cir. 1992).

      Gaston is incorrect in asserting that the OIG is not part of the Postal Service.

Section 410(b)(10) of Title 39 of the United States Code makes the Inspector General

Act of 1978, Pub. L. No. 95-452, 92 Stat. 1101 (codified at 5 U.S.C. app. 3, § 1 et seq.),

applicable to the Postal Service. Section 8G(a)(2) of the Inspector General Act (“IGA”)

defines the Postal Service as a “designated Federal entity” within the meaning of that

section. See 5 U.S.C. app. 3, § 8G(a)(2). According to section 8G(b), the OIG was to

be “established and maintained in each designated Federal entity.” 5 U.S.C. app. 3, §

8G(b). The IGA requires that the “Inspector General ... report to and be under the

general supervision of the head of the designated Federal entity, but shall not report to,

or be subject to supervision by, any other officer of employee of such designated

Federal entity.” 5 U.S.C. app. 3, § 8G(d). Both the Postmaster General and the USPS

Inspector General are subject to appointment and removal by the Postal Board of

Governors, which serves as the “head of department” for the Postal Service. See 39

U.S.C. § 202(a),(c),(e) (2000).

      Therefore, Gaston was a Postal Service employee. Because employees of the

Postal Service cannot appeal violations of the WPA directly to the Board under IRA

provisions, we affirm the Board’s dismissal because it lacked jurisdiction over Gaston’s

WPA appeal.

II.   The Board Lacked Jurisdiction Over Gaston’s Removal

      While Gaston’s appeal was pending before the Board, he was removed from his

position with the OIG for being absent without leave (“AWOL”) for over 280 hours.




2006-3264                                   3
Although Gaston did not challenge his removal in his initial appeal to the Board, we

address the Board’s jurisdiction over it here because the Postal Service raised the

Board’s jurisdiction over Gaston’s removal as an issue in Gaston’s appeal to the Board,

the Board addressed it, as it has discretion to do, 5 C.F.R. § 1201.24(b), and Gaston

has challenged the Board’s dismissal for lack of jurisdiction over his removal before this

court.

         We affirm the Board’s decision that Gaston has not sustained his burden of

establishing the Board’s jurisdiction under McCandless v. Merit Sys. Protection Bd., 996

F.2d 1193, 1198 (Fed. Cir. 1993) (recognizing that under 39 U.S.C. § 1005(4)(A)(ii) only

supervisors, managers and employees “engaged in personnel work in other than a

purely nonconfidential clerical capacity” are entitled to appeals before the Board).

                                      CONCLUSION

         Accordingly we affirm the dismissal of Gaston’s appeal.




2006-3264                                    4